Citation Nr: 1101145	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  08-03 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for right ear hearing loss.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from February 1969 to 
December 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that decision the RO declined to reopen the 
previously denied claim for bilateral high frequency hearing loss 
because new and material evidence had not been submitted.  
Notwithstanding the RO's action, the Board must decide whether 
the Veteran has submitted new and material evidence to reopen the 
claims of service connection for right ear and left ear hearing 
loss.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As 
such, the issues are captioned as above.

The reopened claims for service connection for right ear and left 
ear hearing loss pursuant to the adjudication below require 
additional development and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Service connection for hearing loss was denied by a July 1982 
rating decision.  The Veteran did not appeal that decision.

2.  Evidence submitted since July 1982 relates to an 
unestablished fact necessary to substantiate the Veteran's claims 
for service connection for right ear and left ear hearing loss 
and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The July 1982 rating decision that denied service connection 
for hearing loss is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. 
§ 3.104, 19.129, 19.192 (1981); currently 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  Evidence received since the July 1982 rating decision is new 
and material, and the Veteran's service connection claims for 
right ear and left ear hearing loss are reopened.  38 U.S.C.A. §§ 
5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, (West 2002); 38 C.F.R. §§ 3.102, 3.159 
(2010).

Without deciding whether the notice and development requirements 
of VCAA have been satisfied with respect to the claims to reopen, 
it is the Board's conclusion that the VCAA does not preclude the 
Board from adjudicating this portion of the Veteran's claims.  
This is so because the Board is taking action favorable to the 
Veteran by reopening the claims of service connection for right 
ear and left hearing loss and a decision at this point poses no 
risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

New and Material Evidence

A Veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2010).  New evidence is defined as existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010); see also Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received evidence 
is "new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

The Veteran originally applied for service connection for 
"hearing loss" in June 1982.  His claim was denied by a rating 
decision in July 1982 on the bases that hearing was shown within 
normal limits in the right ear and high frequency hearing loss of 
the left ear had pre-existed service with no evidence of 
aggravation.  The evidence of record at the time of the last 
final denial in July 1982 consisted of service treatment records, 
to include reports of medical examination and history.  

In October 2005, the Veteran submitted a formal application 
requesting entitlement to service connection for hearing loss.  
Pertinent evidence of record received since the July 1982 rating 
decision includes a statement by the Veteran, contained in his 
application, that his line of work while in the military 
consisted of small arms range for two years and loading ordnance 
on jets on an aircraft carrier for one and a half years.  He 
noted that he was exposed to loud noise during the three years in 
the military and stated that he felt that it had caused his 
hearing loss.  He further reported that he had been advised by an 
Air Force doctor who performed his separation examination from 
the Navy that he had loss of hearing.

Also of record since the final denial in July 1982 is a January 
2008 medical statement from the Veteran's private physician, Dr. 
COW, who noted that he had treated the Veteran for many years 
after his discharge from service in December 1972 and diagnosed 
him with having hearing loss, primarily high frequency hearing 
loss of the left ear.  Dr. COW noted that the Veteran's hearing 
loss could most definitely be related to his duty while in the 
Navy, as he was exposed to gun noise during his tour in Vietnam.  
He further stated that the Veteran's hearing had gotten 
progressively worse.  He stated that he felt that the Veteran's 
hearing loss was directly related to noise he had encountered 
while serving during Vietnam.

The Veteran also had a VA audiological examination since the 
final July 1982 decision.  VA examination conducted in May 2010 
diagnosed normal to moderately severe sensorineural hearing loss 
in the right ear and normal to severe sensorineural hearing loss 
in the left ear.  In June 2010, a VA clinical audiologist 
reviewed the claims folder and offered an opinion as to the 
Veteran's right ear hearing loss.  

The Board finds this evidence is "new" in that it was not of 
record at the time of the July 1982 rating decision, and it is 
also material in that the new evidence relates to an 
unestablished fact necessary to substantiate the Veteran's 
claims, namely that the Veteran has bilateral hearing loss and 
there is a suggested link between the claimed disorders and the 
Veteran's military service.  The Board presumes that this 
evidence is credible.  See Justus, 3 Vet. App. 510.  Accordingly, 
the Veteran's claims of entitlement to service connection for 
right ear and left ear hearing loss are reopened.  38 C.F.R. § 
3.156(a).  Having determined that the Veteran's claims have been 
reopened, the Board finds that further development is required 
before promulgating a decision on these matters.  


ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for right ear hearing loss is 
reopened, and the appeal is granted to that extent only.

New and material evidence having been submitted, a claim of 
entitlement to service connection for left ear hearing loss is 
reopened, and the appeal is granted to that extent only.


REMAND

The Veteran contends that his line of work in the military 
exposed him to loud noise.  He specifically stated that his work 
consisted of small arms range and loading ordnance on jets on an 
aircraft carrier.  He reported to his private physician that he 
was exposed to gun noise during his tour in Vietnam.  His DD-214 
lists his military occupational specialty as that related to an 
ordnance mechanic.  The Board finds that the Veteran's service 
personnel records are not associated with the claims folder and 
are needed to confirm the specific types of work that the Veteran 
performed in service.  The Veteran's service personnel records 
should be requested from the National Personnel Records Center 
(NPRC) and or the National Archives/Department of the Navy.  

Additionally, the Veteran had a VA audiology examination in May 
2010.  At the time of that examination, the claims folder, which 
contains significant facts pertinent to the claims for right ear 
and left ear hearing loss, was unavailable.  The examiner 
evaluated both ears for hearing loss and diagnosed the Veteran 
with normal to moderately severe sensorineural hearing loss in 
the right ear and normal to severe sensorineural hearing loss in 
the left ear.  In June 2010, a VA clinical audiologist reviewed 
the claims folder for the purpose of rendering a nexus opinion.  
The opinion rendered was related to right ear hearing loss only.  
No opinion was offered concerning left ear hearing loss.  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds 
that the examination and opinion provided by VA are inadequate.  
The examiner must provide an opinion on left ear hearing loss.  
In addition, while the June 2010 VA examiner had access to the 
claims folder, there was no indication that he considered the 
January 2008 private medical statements contained therein that 
indicated a positive nexus between the Veteran's left ear hearing 
loss and military service.  Accordingly, the Board must obtain 
another VA opinion with respect to left ear hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel 
records from the NPRC and or the National 
Archives/Department of the Navy. 

2.  The RO/AMC should arrange for a VA 
audiology examination.  The VA examiner 
should be provided the full and accurate 
relevant history, including the Veteran's 
history of in-service noise exposure from 
loading ordinance on jets on aircraft 
carriers and gunfire exposure in Vietnam.  
The VA examiner should be provided access to 
relevant documents in the claims folder in 
conjunction with the examination.  The claims 
folder and a copy of this REMAND must be 
reviewed.

For the currently diagnosed bilateral hearing 
loss disability, the examiner should offer an 
opinion as to whether the currently diagnosed 
hearing loss disability of the right ear and 
left ear is at least as likely as not (i.e., 
50 percent or greater probability) related to 
in-service noise exposure.  

Regarding the left ear, the examiner should 
also address the October 1968 pre-induction 
audiological findings of left ear hearing 
loss and the noted improvement of left ear 
hearing in the November 1972 discharge 
examination report.

The examiner is also asked determine whether 
the Veteran's left ear hearing loss was in 
any way aggravated during service.

The examiner should reconcile any opinion 
with VA examination reports and private 
medical statements.
A complete rationale should be provided for 
any opinion rendered.  If the requested 
medical opinion cannot be given, the examiner 
should state the reason(s) why.

3.  Following the above development, VA 
should readjudicate the claims for service 
connection for right ear and left ear hearing 
loss.  If any of the benefits sought on 
appeal are not granted, an appropriate 
supplemental statement of the case (SSOC) 
should be issued.  The Veteran and his 
representative should be afforded an 
opportunity to respond to the SSOC before the 
claims folder is returned to the Board.

The Veteran is hereby informed that failure to report 
for a scheduled examination or failure to cooperate 
with any requested development may result in the 
denial of the claim.  38 C.F.R. § 3.655 (2010).

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


